Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-32 are rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over claims 1-12 of US patent 10477589 (or claims 1-20 of US patent 11140718). Please see the direct claim comparison below.  
	
Instant application claim 1
US patent 10477589 (or 11140718), claim 1-3
A wireless communication terminal, comprising: a transceiver; and a processor, wherein the processor is configured to: 

A wireless communication terminal, the terminal comprising: a transceiver; and a processor, wherein the processor is configured to: 
receive, through the transceiver, a trigger frame including a specific field, 

wherein the specific field represents whether transmission of a next trigger frame is scheduled after transmission of the trigger frame during a certain period and is used to determine a state of the wireless communication terminal when the trigger frame does not indicate uplink transmission, and 
receive, through the transceiver, a trigger frame transmitted by a base wireless communication terminal, and 
wherein the trigger frame includes a predetermined field indicating whether an additional trigger frame is present; 
wherein the first trigger frame includes a predetermined field indicating whether a second trigger frame follows the first trigger frame within a predetermined period.
wherein the processor determines a state of the terminal based on a value of the predetermined field when the received trigger frame does not indicate uplink transmission of the terminal.
perform a multi-user uplink transmission in response to the trigger frame.
perform a multi-user uplink transmission based on the received trigger frame,




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over LG (KR 10-2009-0058744, LG ELECTRONICS INC., cited via IDS) in view of Ghosh (US20160227565). 
Regarding claim 21, LG discloses a wireless communication terminal (figs. 1-2), the terminal comprising: 
a transceiver; and a processor (figs. 1-2), wherein the processor is configured to:
 receive, through the transceiver, a trigger frame including a specific field (page 20, 4th para., to page 21, last para., sending and receiving transmitted multiple subframes between base station and terminal using the definite value; indicating the appearance yes or no of the continued subframe for multiple TTIs can apply to transmission), and 
wherein the specific field represents whether transmission of a next trigger frame is scheduled after transmission of the trigger frame during a certain period and is used to determine a state of the wireless communication terminal when the trigger frame does not indicate uplink transmission (claim 4, page 12, 2nd para., page 20, 4th  para., to page 21, last para., sending and receiving transmitted multiple subframes between base station and terminal; indicating the appearance yes or no of the continued subframe for multiple TTIs can apply to transmission; receiving the data of the current subframe and in the next TTL; page 18, wherein the indicator is not designated when the base station does not have to transmit a call message, the terminal determines that the call message is not present and switches to a sleep mode), and
perform a multi-user uplink transmission in response to the trigger frame (page 20, 4th  para., to page 21, last para.,  claim 4, the terminal transmits data at the transfer period of the uplink channel).
LG does not explicitly disclose the frame is a trigger frame. 
	Ghosh discloses the frame is a trigger frame (Ghosh, [0015][0027], AP may send a trigger frame indicating that one or more user devices are assigned scheduled resource units or period).
	It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings of exchanging frames as given by LG with the teachings of sending trigger frames as given by Ghosh. The motivation for doing so would have been to improve the efficiency of the network by utilizing trigger frames to informing the terminals when they can transmit (Ghosh: [0014]).
Claim 27 is rejected same as claim 21. 

Regarding claim 24 (30), LG and Ghosh disclose the wireless communication terminal of claim 21, wherein an awake state of the wireless communication terminal is maintained when the specific field indicates that the next trigger frame follows the trigger frame during the certain period, and wherein the state of the wireless communication terminal is switched to a doze state when the specific field indicates that the next trigger frame does not follow the trigger frame during the certain period (LG, page 18, page 20, 1st para., to page 21, last para., wherein the indicator is not designated when the base station does not have to transmit a call message, the terminal determines that the call message is not present and switches to a sleep or doze mode; if there are additional frames, the terminal does not convert to sleep mode, that is, maintaining in active state).

Claims 22-23 and 28-29  are rejected under 35 U.S.C. 103 as being unpatentable over LG in view of Ghosh further in view of Wang (US20140269317).
Regarding claim 22 (28), LG and Ghosh disclose the wireless communication terminal of claim 21, 
LG does not explicitly disclose wherein a backoff counter for the random access based multi-user uplink transmission is decremented by a maximum of N in response to the trigger frame when the trigger frame allocates one or more N resource unit(s) for a random access based multi- user uplink transmission.
Wang disclose wherein a backoff counter for the random access based multi-user uplink transmission is decremented by a maximum of N in response to the trigger frame when the trigger frame allocates one or more N resource unit(s) for a random access based multi- user uplink transmission (Wang: fig. 11, backoff is decreased by one slot where one slot is the unit allocated for random access).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings of exchanging frames as given by LG and Ghosh with the teachings of backoff techniques given by Wang. The motivation for doing so would have been to efficiently access the channel and avoid collision by using the contention procedure (Wang: [0095-0097]).

Regarding claim 23 (29), LG and Ghosh disclose the wireless communication terminal of claim 21, 
LG does not explicitly disclose wherein the random access based multi-user uplink transmission is performed in response to the trigger frame by one or more terminals of which the backoff counter is decremented to 0.
Wang discloses wherein the random access based multi-user uplink transmission is performed in response to the trigger frame by one or more terminals of which the backoff counter is decremented to 0 (Wang: [0097], the STA may maintain a back-off counter (being allocated first); the STA may decrease the back-off counter. When the back-off counter reaches zero, the STA may transmit the packet).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings of exchanging frames as given by LG and Ghosh with the teachings of backoff techniques given by Wang. The motivation for doing so would have been to efficiently access the channel and avoid collision by using the contention procedure (Wang: [0095-0097]).

Claims 25-26 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over LG in view of Ghosh further in view of Josiam (US20160227533).
Regarding claim 25 (31), LG and Ghosh disclose the wireless communication terminal of claim 21, 
LG does not explicitly disclose wherein the processor is further configured to: receive an additional trigger frame requesting a buffer status report of the wireless communication terminal, and transmit buffer status information of the wireless communication terminal in response to the additional trigger frame.
Josiam discloses wherein the processor is further configured to: receive an additional trigger frame requesting a buffer status report of the wireless communication terminal, and transmit buffer status information of the wireless communication terminal in response to the additional trigger frame (Josiam: fig. 7,  [0066-69][0091-93],  the AP may indicate the contention start times for the UL trigger frames that request buffer status; STA reports back the buffer status in 707 for random access or channel contention).
 It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings of exchanging frames as given by LG and Ghosh with the teachings of reporting buffer state given by Josiam. The motivation for doing so would have been to recognize that to enable efficient operation, the AP  needs to know which of the STAs have traffic to send, which of the STAs can be scheduled together in the UL transmission (Josiam: [0050]).

Regarding claim 26 (32), LG,  Ghosh and Josiam disclose the wireless communication terminal of claim 25, wherein the buffer status information of the wireless communication terminal includes at least one of identifier information of the wireless communication terminal, size information of data to be transmitted by the wireless communication terminal, and/or access category information of data to be transmitted by the wireless communication terminal (Josiam: [0050], receives the buffer status response message or report which indicates the amount of traffic the STAs have to transmit to the AP).  The motivation of the combination is same as in claim 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474